DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 (and similarly claims 8, 16, and 52) recite “exigent beams of radiation”.  The use of the term “exigent” appears to be a non-standard use of the term, and thus renders the claims indefinite.  It is unclear what is meant by “exigent beams”, and thus the scope of the claimed subject matter cannot be determined by one of ordinary skill in the art.  The dependent claims are similarly rejected by virtue of their dependency upon claims 1 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, 14, 16, and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (WO 2015/113408, published 8/6/2015; *please note: for citations, Examiner will rely upon US 2016/0363869 as an English translation for WO 2015/113408).

	Regarding claim 1, Hou discloses an apparatus for producing a high-resolution image comprising: a display unit configured for projecting an image comprising one or more beams of radiation on a surface (abstract, figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67);
	at least one refractive element comprising a transparent material positioned between the display unit and the surface, wherein the at least one refractive element is configured to transmit the one or more beams of radiation as one or more exigent beams of radiation (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211),
	and wherein the at least one refractive element is rotatable to shift a position of the image relative to the surface (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 2, Hou discloses wherein the display unit comprises a digital micromirror device (figs. 1-3, ¶ 40).

	Regarding claim 3, Hou discloses wherein the display unit comprises a plurality of pixels that are spaced apart from one another by a distance that is greater than a width of the pixels (figs. 1-3, ¶ 37-51).

	Regarding claim 6, Hou discloses wherein the at least one refractive element comprises a plurality of static refractive elements that are arranged at different angles relative to the surface (figs. 2 and 12, ¶ 37-51, see also ¶ 65-67, e.g., faces of prism 207).

	Regarding claim 8, Hou discloses projection optics configured to focus the exigent beams of radiation from the at least one refractive element to adjust a size of the image on the surface (figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67).

	Regarding claim 9, this claim is rejected under the same rationale as claim 1.

	Regarding claim 10, Hou discloses wherein the display unit comprises a digital micromirror device, and wherein projecting an image comprises positioning one or more pixels of the digital micromirror device in an "on" state (figs. 1-3, ¶ 40-44).

	Regarding claim 11, Hou discloses wherein varying a rotational position of the at least one refractive element comprises rotating the at least one refractive element to shift a position of the image relative to the surface (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 14, Hou discloses wherein positioning the at least one refractive element comprises positioning a plurality of static refractive elements between the display unit and the surface (figs. 2 and 12, ¶ 37-51, see also ¶ 65-67, e.g., faces of prism 207);
	and wherein varying a rotational position of the at least one refractive element comprises arranging the plurality of static refractive elements at different angles relative to the surface (figs. 2 and 12, ¶ 37-51, see also ¶ 65-67, e.g., faces of prism 207).

	Regarding claim 16, this claim is rejected under the same rationale as claim 8.

	Regarding claim 49, Hou discloses wherein the at least one refractive element is configured to transmit the plurality of pixels towards the surface as an array of small pixels that are spaced apart by a distance that is larger than a width of the small pixels (figs. 1-3, fig. 12, ¶ 37-51, see also ¶ 65-67);
	and wherein the at least one refractive element is rotatable to adjust a position of the array of small pixels to collectively produce the image on the surface (figs. 1-3, fig. 12, ¶ 37-51, see also ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 50, this claim is rejected under the same rationale as claim 49.

	Regarding claim 51, Hou discloses wherein projecting an image from the display unit comprises: determining a desired position of the image relative to the surface (figs. 1-3, figs. 10-12, ¶ 37-51, see also ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots);
	applying an inversion function to the desired position of the image to generate a modified image based on a predetermined pixel shift effect of the at least one refractive element (figs. 10-12, ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots, e.g., four sub-images extracted from a processed image);
	and projecting the modified image from the display unit (figs. 10-12, ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Tateiwa (US 2009/0073525).

	Regarding claim 4, Hou discloses wherein the at least one refractive element comprises: a first refractive pixel shifter that is pivotable about a first rotation axis; and that is pivotable about a second rotation axis that is different than the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).
	Hou fails to explicitly disclose a second refractive pixel shifter.
	Tateiwa teaches a second refractive pixel shifter (fig. 8, ¶ 52-55, plurality of refraction means configured to be moved along directions perpendicular to each other).
	Hou and Tateiwa are both directed to projection display devices with refractive means.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou with the plural refraction means of Tateiwa since such a modification provides that the refraction means can be variously configured (Tateiwa, ¶ 55) such that a plurality of refraction means are configured to be moved along directions perpendicular to each other (Tateiwa, ¶ 54).

	Regarding claim 5, Hou discloses wherein the second rotation axis is substantially perpendicular to the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 12, this claim is rejected under the same rationale as claim 4.

	Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Claims 7, 15, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Chen et al. (US 2018/0194064).

	Regarding claim 7, Hou fails to explicitly disclose collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation.
	Chen teaches collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation (figs. 2-3, ¶ 28-32).
	Hou and Chen are both directed to projection displays for additive manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou with the collimation optics of Chen since such a modification provides collimation and/or focusing of the illumination beam from the lamp exiting the DMD projector (Chen, ¶ 30).

	Regarding claim 15, this claim is rejected under the same rationale as claim 7.

	Regarding claim 52, this claim is rejected under the same rationale as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

John et al. (US 2016/0221267)
Hou (US 2016/0306266)
Pagan (US 2009/0279129)
Smith (US 2016/0205361)
Ohno et al. (US 2016/0368097)
Nishikawa (US 2019/0219905)
Ishikawa (US 2018/0370131)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626